MARKS, J.
The clerk’s and the reporter’s transcripts were filed in this court on September 8, 1937. The case was regularly calendared for October 14, 1937. No one appeared for appellant and no brief has been filed in his behalf. No extension of time for filing a brief has been asked or granted. The attorney-general moved to affirm the judgment under the provisions of section 1253 of the Penal Code.  As the time for filing appellant’s opening brief has expired, and as no appearance has been made for him, the motion must be' granted.
The judgment is affirmed.
Barnard, P. J., and Jennings, J., concurred.